Citation Nr: 1501481	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-16 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for glaucoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to November 1971.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of May 2008 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that in the May 2008 rating decision, the RO reopened and then denied the Veteran's claim for service connection for tinnitus.  Additionally, in the May 2014 supplemental statement of the case (SSOC), the RO appeared to have addressed the issue of service connection for bilateral hearing loss without first reopening the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a cervical spine disability, hypertension and glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2005 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus. 

2.  Evidence received since the June 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a tinnitus disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claims to reopen the claims for service connection for a bilateral hearing loss disability and tinnitus; the Board finds that all notification and development actions needed to fairly adjudicate the claims to reopen has been accomplished as to these issues.




      Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims for service connection for bilateral hearing loss and tinnitus in September 2007.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's June 2005 denial of service connection for a bilateral hearing loss and tinnitus disabilities.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

In a June 2005 rating decision, the RO, in part, denied the Veteran's claim of entitlement to service connection for hearing loss and tinnitus disabilities on the basis that the hearing loss and tinnitus disabilities neither occurred in nor were caused by service.  The Veteran did not appeal the June 2005 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claim in September 2007.  Evidence received since the most recent final decision in June 2005 includes the report of an October 2007 private examination report in which the private audiologist noted that the Veteran's hearing loss and tinnitus began while he served in the military.  

The prior denials of service connection for a bilateral hearing loss and tinnitus disabilities were based on a lack of evidence of a link between the disabilities and the Veteran's service as it was previously determined that the hearing loss and tinnitus disabilities neither occurred in nor were caused by service.  The October 2007 private audiologist's opinion specifically related the Veteran's hearing loss and tinnitus disabilities to his military service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for a bilateral hearing loss disability and tinnitus disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and the claim is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus and the claim is reopened.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim bilateral hearing loss disability, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board notes that there is conflicting evidence as to whether the Veteran has a current diagnosed bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  Notably, an October 2007 private audiological examination revealed a speech recognition score using the Maryland CNC Test of 88 percent in the right ear demonstrating a hearing loss disability for VA purposes.  Conversely, a more recent April 2014 VA examination specifically found that the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent.

As a result, the Board finds that a new VA audiological examination is warranted to determine if the Veteran has a current bilateral hearing loss disability for VA standards, and if so, whether the bilateral hearing loss is related to in-service noise exposure.  The opinion should also reconcile the conflicting findings of the October 2007 and April 2014 audiological examinations.

Similarly, the Board also notes that there is conflicting evidence on the issue of whether the Veteran's tinnitus was a result of his conceded military noise exposure.  In his October 2007 letter, the private audiologist opined that it was at least as likely as not that the Veteran's bilateral tinnitus was secondary to his excessive noise exposure while serving in the military.  Conversely, the April 2014 VA examiner VA records reviewer specifically found that it was less likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure.

Notably, the Veteran has asserted that his tinnitus began in service as the October 2007 private audiologist indicated that the Veteran reported that his tinnitus began in service and the February 2014 VA examiner noted that the Veteran reported a history of tinnitus in 1973.  On remand, the VA examiner should also comment on the etiology of the Veteran's tinnitus disability and specifically address both the conflicting evidence regarding the tinnitus etiology as well as the Veteran's lay assertions regarding its onset.

Regarding the Veteran's glaucoma claim, the Veteran's service treatment records reflect that in October 1971 the Veteran was treated for "eye trouble" as there was a small cystic lesion on his lower eyelid while a private treatment record provides a diagnosis of glaucoma.  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed glaucoma disability.  Given the Veteran's reports of eye problems in service and a current glaucoma diagnosis, the Board finds that a VA examination is necessary to decide this claim.  

Additionally, the Board notes that in June 2014, the Veteran submitted an incomplete VA Form 21-4142 (Authorization and Consent to Release Information to VA) so that VA could assist him in obtaining records of treatment for his eye disability.  On remand, the Veteran should again be provided the opportunity to identify any outstanding sources of treatment for his glaucoma.

Regarding the Veteran's hypertension and cervical spine claims, the Board notes that in June 2014, the Veteran submitted a VA Form 21-4142 so that VA could assist him in obtaining records of treatment from Dr. Michael Thomas.  However, these records from the Dr. Michael Thomas, are not currently associated with the claims file, and may be pertinent to the claims on appeal.  

Under these circumstances, the Board finds that VA has a duty to make a further attempt to obtain the Veteran's private treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilites on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  All necessary steps to obtain any records of treatment pertinent to the claims on appeal from Dr. Michael Thomas should be taken.  Records of any other pertinent treatment should be obtained.  The Veteran's assistance in identifying and obtaining the records should be solicited as needed.  The attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.   The RO should arrange for the Veteran to undergo a VA audiological examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed hearing loss.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

For purposes of this examination, the examiner should presume that the Veteran did sustain acoustic trauma during service as a result of his time in service.

All necessary tests and studies, to include audiometric testing and word recognition testing via the Maryland CNC test, should be performed.  The examiner should comment upon the reliability and validity of all test results.  

The examiner should determine: 

(a) whether the Veteran has a current hearing loss disability; and 

(b) if so, whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's hearing loss was sustained during his active duty service, or, resulted from the Veteran's in-service acoustic trauma or from any other injury or illness sustained during service; and

(c)  whether it is at least as likely as not  that he has tinnitus as a result of active service.  The examiner should solicit a detailed history of any symptoms or treatment during active service and of the continuation of any such symptoms after service to include the Veteran's lay assertions that his tinnitus began during his service.

When providing these opinions, the VA examiner should address the conflicting medical evidence regarding the existence of a current bilateral hearing loss disability and the conflicting evidence regarding the etiology of the tinnitus.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  The RO should arrange for the Veteran to undergo an appropriate VA examination to determine the etiology of the Veteran's claimed glaucoma disability.  The claims folder should be forwarded to the examiner for review.  

After thoroughly describing the nature and etiology of the Veteran's claimed vision problems, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any vision disability found on examination was incurred in or aggravated by the Veteran's active duty military service.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


